Title: From George Washington to Mary Butler, 6 January 1792
From: Washington, George
To: Butler, Mary



⟨Madam,
Philadelphia, Jany 6th 1792

I received duly your letter of the 22nd ultimo.⟩
Permit me to assure you that in a public view, I consider the recent misfortune greatly enhanced by the loss of the truly gallant General Butler, and that I deeply participate in the grief which afflicts you on this distressing event.
A small detachment of troops had been ordered to be stationed at Pittsburgh previously to the receipt of your letter; these will be reinforced by a more considerable detachment now on their march to that place.
I sincerely hope, that you will under the present pressure of your affliction experience all the powerful consolation of Religion and Philosophy. I am Madam, Your most Obedt & Hble Servt

[George Washington]

